991 F.2d 797
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Philip M. MANOGG, Defendant-Appellant.
No. 92-4361.
United States Court of Appeals, Sixth Circuit.
March 26, 1993.

Before:  MARTIN and SILER, Circuit Judges;  and WELLFORD, Senior Circuit Judge.

ORDER

1
Philip M. Manogg appeals a district court order denying his motion for modification of sentence filed under 18 U.S.C. § 3582(c)(2).   Manogg entered a plea of nolo contendere to two counts of use of a false Social Security number.   On June 18, 1992, Manogg was sentenced to serve eight months incarceration and three years supervised release.   He also was ordered to complete 200 hours of community service.   In his motion for modification of sentence, Manogg sought a reduction of his term of imprisonment from eight months to six.


2
Upon review, we conclude that hte appeal is moot.   See Lane v. Williams, 455 U.S. 624, 631 (1982).   If a prisoner does not challenge the validity of the conviction but rather only challenges his sentence or some aspect of it, the request for relief is moot once the challenged portion of the sentence has expired.   Id.


3
Review of the record shows that Manogg did not challenge his conviction.   Moreover, the only aspect of his sentence that he challenged was the imposition of an eight month term of imprisonment.   The eight month sentence imposed on June 18, 1992, expired on or about February 12, 1993.   Consequently, the matter is now moot.


4
Accordingly, the district court's order denying the motion for modification is vacated and the matter is remanded to the district court with directions to dismiss the case as moot.   See United States v. Munsingwear, Inc., 340 U.S. 36, 40-41 (1950);   WJW-TV, Inc. v. City of Cleveland, 878 F.2d 906, 911-12 (6th Cir.)  (per curiam), cert. denied, 493 U.S. 819 (1989).   Rule 9(b)(3), Rules of the Sixth Circuit.